Per curiam.
We granted the appellant’s application to appeal to consider whether the trial court properly ruled that the appellant had waived his right to a trial by jury. Having reviewed the record, we conclude that the appellant filed a timely request for a jury trial, see OCGA §§ 19-5-1 and 19-6-19 (a), and that, contrary to the trial court’s ruling, the appellant had not previously waived that right. The trial court thus erred in denying the appellant a trial by jury.

Judgment reversed.


All the Justices concur.